DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 11/9/2020.  The Examiner notes claims 1-6, 8-9, 11-16, 18-21, 26-28, & 30-37 are currently pending and have been examined; claims 7 & 29 are canceled without prejudice, claims 1, 11, 13, 16, 26-28 were amended, and 33-37 have been added.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27
The claim states "a motor" and "an electric generator configured to be driven by the motor to generate electric power." It is unclear if these are different from the motor and electric generator of claim 1. For examining purposes, "a motor" will be interpreted as "the motor" and "an electric generator configured to be driven by the motor to generate electric power" will be removed as it is a repeat of the limitation from claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9,11-13, 15-16,18-21,26-28, & 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clostio, Jr. et al. (US 20180073312 A1) in view of Richardson (US 20130055858 A1), and as evidenced by Carrier et al. (US 20080180059 A1); hereinafter Clostio, Richardson, & Carrier, respectively.
In regards to Claim 1 (Currently Amended), 
Clostio discloses a tong [100] configured to be connected to and disconnected from a rig [Fig 5A-6, 7, 9 & 10, ¶53-¶55; 100 may be connected and disconnected from the rig in a number of different ways; all hydraulic power is received from the rig], comprising: a tong control system [Fig 6, ¶55; 180 is a remote control panel which connected to 100 and sends signals to a receiving wireless controller to operate 100] disposed on the tong [¶55; the signals of 180 are received by a wireless controller disposed on 100] and configured…to wirelessly transmit and receive information [¶55; the 180 and the wireless controller on 100 control 100's operation remotely via transmitted signals (i.e. wirelessly transmit and receive information)]; and a…electric power…system [¶55; to transmit signals wirelessly there must be an electrical power system to operate the wireless controller on 100] disposed on the tong [¶55; to transmit signals wirelessly there must be an electrical power system to operate the wireless controller on 100]…; wherein the tong control system is powered by the…electric power…system [¶55; to transmit signals wirelessly there must be an electrical power system to operate the wireless controller on 100], and…
Clostio may not explicitly disclose the remote control panel configured to log and store information; or a local electric power generation system disposed on the tong and configured to generate electric power, the local electric power generation system comprising: a motor receiving hydraulic power; an electric generator driven by the motor to generate electric power; and a battery system receiving and storing electric power from the electric generator; wherein the tong control system is powered by the local wherein the battery system provides electric power to the tong control system to wirelessly transmit and wirelessly receive information when the tong is disconnected from the hydraulic power of the rig.
However Richardson teaches an analogous rig device with a pipe handling device similar to a tong [¶51, the power transmission is hydraulic and usable with a tong]; wherein the remote control panel [¶14, ¶52, & ¶62; "the electrical control system"] configured to log and store information [¶14, ¶52, & ¶62; "the electrical control system" has memory units which can log and store information]; or a local electric power generation system [¶53, the generation of electricity is from an local electric power generation system] disposed on the tong [¶59, generators are placed on rig device] and configured to generate electric power [¶53 & ¶59], the local electric power generation system comprising: a motor [¶59-¶60 & ¶67; 62] receiving hydraulic power [¶59-¶60 & ¶67; 62 are hydraulic motors]; an electric generator [¶14, ¶59-¶60, & ¶67; "generator"] driven by the motor [¶14, ¶59-¶60, & ¶67; 62 are hydraulic motors that power 78 which are connected (i.e. drive) the generators] to generate electric power [¶59]; and a battery system [¶68; "energy storage device" including a battery] receiving and storing electric power from the electric generator [¶67-¶68; the energy storage device is in combination with 78 and a generator]; wherein the tong control system is powered by the local electric power generation system [¶52, the electronic control and instrumentation are powered from the generators], wherein the battery system provides electric power to the tong control system to wirelessly transmit and wirelessly receive information when the tong is disconnected from the hydraulic power of the rig [¶67-¶68; if the rig is disconnected from the rig then the battery system provides power to the electronic control system].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote control panel as disclosed by Clostio to log and store information as disclosed by Richardson. One of ordinary skill in the art would have been motivated to make this modification to have an operation history to use saved/logged settings to increase the tongs work speed by not having to re-calibrate the settings each time the tongs are used.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tongs as disclosed by Clostio as modified to have a local electric power generation system disposed on the tong and configured to generate electric power, the local 
In regards to Claim 7 (Canceled)
In regards to Claim 8 (Previously Presented), 
Clostio as modified teaches the tong of claim 1, wherein the motor directly drives the electric generator [Richardson:  ¶59, 62 directly drives the generator via 82 & 78]. 
In regards to Claim 9 (Currently Amended), 
Clostio as modified teaches the tong of claim 1, wherein the motor is dedicated to drive only the electric generator [In the Office Action dated 8/7/2020, the Examiner took Official Notice that a motor dedicated to only drive an electric generator is old and well known in the motor/generator art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
In regards to Claim 10 (Canceled)
In regards to Claim 11 (Currently Amended), 
Clostio as modified teaches the tong of claim 1, wherein the tong includes a frame [Clostio:  Fig 1 & Figure 1 of this office action], wherein the local electric power generation system is disposed on the frame [Richardson:  Fig 6 & 8, ¶59; the generator (i.e. 76), 62, & 78 are disposed on 80 & 64 (i.e. frame)].

    PNG
    media_image1.png
    682
    606
    media_image1.png
    Greyscale

Figure 1
In regards to Claim 12 (Original), 
Clostio as modified teaches the tong of claim 1, further comprising electrical equipment [Clostio:  ¶55, a wireless controller on 100 is electrical equipment], wherein the local electric power generation system powers the electrical equipment [Richardson:  ¶59-¶60, the generation system powers the electrical system/equipment], and the electrical equipment is located on a stationary portion of the tong 
In regards to Claim 13 (Currently Amended), 
Clostio as modified teaches the tong of claim 1, further comprising: a hydraulic coupler [Clostio:  182 and 184 are hydraulic lines coupled to 100, therefore they have hydraulic couplers] configured to supply hydraulic power to the tong from the hydraulic power source of the rig [Clostio:  Fig 6, ¶55; 182 & 184 provided hydraulic power from the rig ]; and a plurality of jaws [Clostio:  110 & 150], wherein: power for the plurality of jaws comes through the hydraulic coupler [Clostio:  ¶55, hydraulic fluid is provided by 182 & 184 (i.e. power for the jaws]; and power for the hydraulic motor of the local electric power generation system comes through the hydraulic coupler [Clostio:  100 which now includes 62 is provided with hydraulic power from 182 & 184].
In regards to Claim 15 (Original), 
Clostio as modified teaches the tong of claim 1, wherein the tong control system comprises wireless communication equipment [Clostio:  ¶55; as the control signals are sent wirelessly and therefore wireless equipment is part of the tong control system].
In regards to Claim 16 (Currently Amended), 
Clostio discloses a method comprising: connecting a tong [100] to a hydraulic line [182 & 184] on a rig [Fig 6, ¶55; 182 & 184 provided hydraulic power from the rig]; supplying hydraulic power through the hydraulic line to [¶55]…; supplying electric power [¶55; the signals of 180 are received by a wireless controller disposed on 100 and a wireless controller has electrical power supplied to it in order to operate] to a tong control system [Fig 6, ¶55; 180 is a remote control panel which connected to 100 and sends signals to a receiving wireless controller to operate 100] disposed on the tong [¶55; the signals of 180 are received by a wireless controller disposed on 100];and…
Clostio may not explicitly disclose a motor disposed on the tong; driving an electric generator disposed on the tong with the motor to generate electric power; or supplying electric power from the electric generator to a battery system disposed on the tong and storing the electric power with the battery system, the battery system being configured to supply electric power to the tong control system.
However Richardson teaches a motor [62] disposed on the tong [¶51, the power transmission, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tong as disclosed by Clostio to have a motor disposed on the tong; driving an electric generator disposed on the tong with the motor to generate electric power; or supplying electric power from the electric generator to a battery system disposed on the tong and storing the electric power with the battery system, the battery system being configured to supply electric power to the tong control system as disclosed by Richardson. One of ordinary skill in the art would have been motivated to make this modification is to not have the tongs only source of electrical power be an electrical connection to the rig or batteries [Richardson:  ¶4]. Therefore constant electrical power can be provided while connected to the rig and in the event of an unexpected power loss the electrical components can still function. 
In regards to Claim 17 (Cancelled),
In regards to Claim 18 (Previously Presented), 
Clostio as modified teaches the method of claim 16, wherein the electric power is supplied to the tong control system by at least one of the electric generator [Richardson:  ¶14] and the battery system [Richardson:  ¶14].
In regards to Claim 19 (Previously Presented)-20 (Original), 
Clostio as modified teaches the stopping the driving the electric generator with the motor; and while the driving is stopped, continuing to supply electric power to the tong control system [When the tong of Clostio is disconnected from 182 & 184, the motor of Richardson is stopped which stops the generator of Richardson. But the batteries of Richardson which are connected to the electrical control system would 
In regards to Claim 21 (Previously Presented), 
Clostio as modified teaches the method of claim 19, further comprising, with the tong control system, recording data including operational status information while the driving is stopped [¶14 of Richardson, the batteries would maintain the electrical power to the electrical control system which includes memory units (¶60) and wireless communication systems (¶60) therefore the operation status information can still be accessed while the driving of 62 of Richardson is stopped].
In regards to Claim 22-25 (Canceled),
In regards to Claim 26 (Currently Amended), 
Clostio as modified teaches the tong of claim 1, further comprising a hydraulic coupler configured to connect to the hydraulic power source of the rig [Clostio:  ¶55, 182 & 184 provide hydraulic power from the rig that are coupled to 100 (i.e. a hydraulic coupler connects 100 to 182 & 184)].
In regards to Claim 27 (Currently Amended), 
Clostio as modified teaches the tong of claim 26, wherein the local electric power generation system further comprises: the motor configured to receive hydraulic power when the hydraulic coupler is connected to the hydraulic line [Clostio:  ¶55, 182 & 184 provide all hydraulic power to the 100 which would include 62 of Richardson].
In regards to Claim 28 (Currently Amended), 
These claims recite(s) the same or similar limitations as those addressed above for claim(s) 1-6, 8-9, 11-15, & 26-27.  Claim(s) 28 is/are therefore rejected for the same reasons set forth above for claim(s) 1-6, 8-15, & 26-27.
In regards to claim 29 (Canceled)
In regards to Claim 30 (Previously Presented), 
Clostio as modified teaches the method of claim 16, further comprising: logging or storing information in a tong control system [Richardson:  ¶54; The memory units can log and store information]; disconnecting the tong from the hydraulic line of the rig [Clostio:  Fig 6, 100 can be disconnected from 182 & 184] while the battery system is charged with electric power [Richardson:  ¶67-¶68; the batteries would be charged by the generators]; and transmitting information with the tong control system while the 
In regards to Claim 31 (Previously Presented), 
The claim recite(s) the same or similar limitations as those addressed above for claim(s) 30.  Claim(s) 31 is/are therefore rejected for the same reasons set forth above for claim(s) 30.
In regards to Claim 32 (Previously Presented), 
Clostio as modified teaches the method of claim 16, wherein the electric power generated by the electric generator is supplied to the battery system [Richardson:  ¶14; the generators are connected to the batteries which store electricity from the generators].
In regards to Claim 33 (New)
Clostio as modified teaches the tong of claim 28, but may not explicitly disclose wherein the local electric power generation system is disposed on a stationary portion of the tong.
However the Examiner takes Official Notice that one of ordinary skill in the art would have been motivated to place the local electric power generation system on a stationary portion of a tool to have the local electric power generation system be separate from the tools moving parts and can be added to an existing tool to reduce wiring from the tool to an external controller, see Baumgartner Fig 1 & 3, ¶33.
In regards to Claim 34 (New)
Clostio as modified teaches the tong of claim 28, further comprising one or more pieces of electrical equipment [Richardson:  ¶54; the electrical system includes a number of electrical equipment], wherein the electric generator of the local electric power generation system powers the one or more pieces of electrical equipment when the tong is in fluid communication with the hydraulic line on the rig [Richardson:  ¶14 & ¶54; the electrical equipment is powered by the generators while the tong is connected to 182 & 184 of Clostio], and wherein at least one of the pieces of electrical equipment is located on both a rotating portion of the tong [Richardson:  ¶54; sensors would be placed on rotating portions of the tong to monitor its operation] and at least one of the pieces of electrical equipment is 
In regards to Claim 35 (New)
Clostio as modified teaches the tong of claim 34, wherein the battery system of the local electric power generation system supplies electric power to the electrical equipment when the tong is disconnected from the hydraulic line of the rig [Richardson:  ¶67-¶68; if the rig is disconnected from the rig then the battery system provides power to the electronic control system which include the wireless communication equipment and memory units (i.e. the tong can transmit information stored in the memory units)].
In regards to Claim 36 (New)
Clostio as modified teaches the tong of claim 1, wherein the battery system comprises: a battery pack [Richardson:  ¶14; a battery]; at least one backup battery disposed on the tong and configured to supplement the battery pack [Richardson:  ¶14 & ¶67-¶68; a second battery is a backup battery supplementing the first battery (i.e. battery pack)]; and a charge controller configured to monitor a charging current supplied to at least one of the battery pack or the at least one backup battery when the tong is connected to the hydraulic power source of the rig. 
However The Examiner takes Official Notice that one of ordinary skill in the art would have been motivated to add a charge controller to protect the batteries from overcharge, over discharge, and other battery damaging conditions, see Carrier ¶15.
In regards to Claim 37 (New)
Clostio as modified teaches the tong of claim 16, further comprising removing the tong from the hydraulic line on the rig, wherein the battery system is configured to supply electric power to the tong control system [Richardson:  ¶67-¶68; if the rig is disconnected from the rig then the battery system provides power to the electronic control system].

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clostio in view of Richardson (US 20130055858 A1) further in view of Mosing et al. (US 2015017850 A1); hereinafter .
In regards to Claim 2 (Original), 
Clostio as modified teaches the tong of claim 1, but may not explicitly disclose wherein the tong control system comprises:  a torque sensor; a turns counter, a tubular gripping actuator, and a tubular turning actuator.
However Mosing teaches a similar tong wherein the tong control system comprises:  a torque sensor [Mosing:  ¶58]; a turns counter [Mosing:  ¶59, lines 16-17], a tubular gripping actuator [Mosing:  ¶59, lines 1-3], and a tubular turning actuator [Mosing:  ¶59, line 10].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tong control system as disclosed by Clostio to include a torque sensor; a turns counter, a tubular gripping actuator, and a tubular turning actuator as disclosed by Mosing. One of ordinary skill in the art would have been motivated to make this modification to monitor and control the tong [Mosing: ¶58-¶59].
In regards to Claim 3 (Original), 
Clostio as modified teaches the tong of claim 2, wherein the tong control system further comprises a clock [Mosing:  55].
In regards to Claim 4 (Original), 
Clostio as modified teaches the tong of claim 2, wherein the tong control system further comprises a jaw positioning actuator [Clostio:  ¶37; powered actuators manipulate (i.e. position) the jaws].
In regards to Claim 5 (Original), 
Clostio as modified teaches the tong of claim 2, wherein the tong control system further comprises data storage [Richardson:  ¶54, Memory units] and a data processor [Richardson:  ¶54, programmable controllers].
In regards to Claim 6 (Original), 
Clostio as modified teaches the tong of claim 2, wherein the tong control system further comprises a hydraulic power control actuator [Clostio:  ¶37, powered actuators].
In regards to Claim 14 (Original), 
Clostio as modified teaches the tong of claim 13, but may not explicitly disclose further comprising a volume control valve between the hydraulic coupler and the hydraulic motor.
However Mosing teaches a tong further comprising a volume control valve between the hydraulic coupler and the hydraulic motor [Mosing:  ¶98].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tong as disclosed by Clostio as modified to have a volume control valve between the hydraulic coupler and the hydraulic motor as disclosed by Mosing. One of ordinary skill in the art would have been motivated to make this modification to control the hydraulic motor's operation [Mosing:  ¶98].

Response to Arguments
35 U.S.C. 112 Rejections
Applicant's arguments, see Page 9, filed 11/9/2020 have been fully considered and are persuasive. The rejections of 8/7/2020 are withdrawn, however the amendments have raised new rejections, see above.
35 U.S.C. 103 Rejections
Applicant's arguments, see Pages 9-1, filed 11/9/2020 have been fully considered and are moot in the light of the new grounds of rejection, see above rejections for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723